DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Drawings
Drawings filed 17 February 2021 are accepted and entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom 20170059167.
Regarding claim 1, Bloom teaches a combustor assembly (100) for a heat engine (10), the combustor assembly comprising: 

    PNG
    media_image1.png
    573
    860
    media_image1.png
    Greyscale

a liner wall (102 or 108) defining a combustion chamber (114); 
a deflector assembly (Fig 4 or Fig 5) comprising a radially extended first wall (142) disposed adjacent to the combustion chamber (114); and 

    PNG
    media_image2.png
    662
    602
    media_image2.png
    Greyscale

an axially extended second wall (domes 116 or 118) disposed forward of the first wall of the deflector assembly and adjacent thereto (Figs 3-5), 

    PNG
    media_image3.png
    505
    628
    media_image3.png
    Greyscale

wherein the second wall comprises a first axially extended portion (Figs 4-5; AX1) separated radially from a second axially extended portion (Figs 4-5; AX2) by a radially extended portion (Figs 4-5; RX), 

    PNG
    media_image4.png
    547
    679
    media_image4.png
    Greyscale

wherein a cavity (Figs 4-5; C) is defined between the first wall, the first axially extended portion, the second axially extended portion and the radially extended portion (Figs 3-5), and 

Regarding claim 3, Bloom teaches all the limitations of the claimed invention as discussed above. Bloom further teaches a seal (143) disposed in the cavity (Fig 3). 
Regarding claim 4, Bloom teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    774
    895
    media_image5.png
    Greyscale

Bloom further teaches the seal is extended 360 degrees through the cavity defining an annulus through the deflector assembly (Figs 2-3; [0029]).
claim 8, Bloom teaches all the limitations of the claimed invention as discussed above. Bloom further teaches the deflector assembly defines an adjustable radial gap between the first wall and the liner wall ([0038]).
Regarding claim 11, Bloom teaches all the limitations of the claimed invention as discussed above. Bloom further teaches the second wall is coupled to the first wall (via 172 or 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Patterson 8893382.
Regarding claim 14, Bloom teaches a heat engine (10), the heat engine comprising: 
a combustion section (26) comprising a combustor assembly (100), 

    PNG
    media_image1.png
    573
    860
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    662
    602
    media_image2.png
    Greyscale

further comprising a deflector assembly (Fig 4 or Fig 5) disposed at an upstream end of the4Application No. 16/107,227Docket No.: 323762-US-1 (146674.532351) liners (Fig 3), 
the deflector assembly comprising a radially extended first wall (142) disposed adjacent to the combustion chamber (Figs 3-5), and 


    PNG
    media_image3.png
    505
    628
    media_image3.png
    Greyscale

wherein the second wall is coupled to at least one of the liners (via 172 or 204), and 

    PNG
    media_image4.png
    547
    679
    media_image4.png
    Greyscale


wherein a cavity (Figs 4-5; C) is defined between the first wall, the first axially extended portion, the second axially extended portion and the radially extended portion (Figs 4-5), and 
wherein the first axially extended portion provides a radially innermost surface of the second wall and has a constant cross-section from the radially extended portion to a terminal end of the first axially extended portion (Figs 4-5).
Bloom is not clear whether the second wall is coupled to both liners; i.e., whether (116) and (118) are connected to form a single piece that could be considered the second wall. 
However, Patterson teaches a combustor (302) of a heat engine (100) having a deflector assembly including inner and outer domes (226, 222) which are connected by web (232 of 224 further including 228, 230) to form a single piece (Col.3 ll.42-58) such that the inner and outer liners (134, 136) of the combustor are coupled to each one of the inner and outer domes (226, 222). 

    PNG
    media_image6.png
    653
    732
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    823
    586
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one-piece construction of Patterson’s inner and outer domes such that each is coupled to both liners for the combustor of Bloom in order to reduce manufacturing costs (Patterson, Col.6 ll.54-56). 
Regarding claim 19, Bloom in view of Patterson teaches all the limitations of the claimed invention as discussed above. Bloom further teaches a seal (143) disposed in the cavity (Fig 3). 
Regarding claim 20, Bloom in view of Patterson teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    774
    895
    media_image5.png
    Greyscale

Bloom further teaches the seal is extended 360 degrees through the cavity defining an annulus through the deflector assembly (Figs 2-3; [0029]).

Response to Arguments 
Applicants arguments filed 17 February 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741